UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7247



DONALD SYLVESTER GROSS,

                                             Plaintiff - Appellant,

          versus


RICHARD LANHAM, SR., Commissioner of Correc-
tions; SEWALL SMITH, Warden; EUGENE NUTH, War-
den; JOSEPH WILSON, Assistant Warden; CAPTAIN
LONG; LIEUTENANT ADAMS; S. PRESBURY, Lieuten-
ant; LENA KENT, Sargeant; DONALD THOMAS,
Sargeant; R. LAWSON, Sargeant; WILLIAM LEWIS,
Sargeant; SARGEANT RUSSELL; S. HARLEE, Sar-
geant; CORRECTIONAL OFFICER SNELLING; J.
ALSTON, Correctional Officer; CORRECTIONAL
OFFICER BRIGHT; R. SANDERS, Correctional
Officer; D. NORRIS, Correctional Officer;
CORRECTIONAL OFFICER OTIS; MARJORIE WILLIAMS,
Sargeant, Administrative Remedy Coordinator;
RICHARD DUNCAN, Headquarters Administrative
Remedy Coordinator; MCAC MAIL STAFF PERSONNEL;
JANEL LEE, Administrative Remedy Coordinator,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3758-S)


Submitted:   December 18, 1997            Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Donald Sylvester Gross, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint, denying his motion to
compel discovery, and denying his motions for appointment of coun-

sel. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm substantially

on the reasoning of the district court. Gross v. Lanham, No. CA-96-
3758-S (D. Md. Aug. 22, 1997). Further, we find that the district

court properly exercised its discretion to deny Appellant's motions

to compel discovery and for appointment of counsel. We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                2